EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Form S-8 of Old Line Bancshares, Inc. of our report dated March 22, 2010, relating to our audit of the consolidated financial statements of Old Line Bancshares, Inc. and Subsidiaries for each of the years in the three-year period ended December 31, 2009. Baltimore, Maryland July 23, 2010 101 E. Chesapeake Avenue, Suite 300, Baltimore, Maryland 21286 410-583-6990FAX 410-583-7061 Website:www.Rowles.com
